                UNITED STATES DISTRICT COURT 
                SOUTHERN DISTRICT OF FLORIDA 
                          MIAMI DIVISION 
                                  
           CASE NO. 16‐20924‐CIV‐MARTINEZ/GOODMAN 
                                  
DONNA INCARDONE, et al., 

         Plaintiffs, 

v.        

ROYAL CARRIBEAN CRUISES, LTD., 

            Defendant. 
                                                 ___ __ ____/   
 
      OMNIBUS REPORT AND RECOMMENDATIONS ON DAUBERT MOTIONS  

         Robert Louis Stevenson (1850–1894), the Scottish novelist and essayist who wrote 

“Treasure Island” and “Strange Case of Dr. Jekyll and Mr. Hyde,” provided insight that 

could easily apply to a failure to follow rules: “Everybody, sooner or later, sits down to 

a banquet of consequences.” 

         As  outlined  in  this  Report  and  Recommendations,  Plaintiffs  appear  to  have  set 

their  own  banquet  of  consequences  by  failing  (once  again)  to  comply  with  Local  Rule 

7.1.  

         Local Rule 7.1 is straightforward.  With exceptions inapplicable here, it requires a 

party  to  first  confer  with  the  opposing  party  before  filing  a  motion  and  to  include  a 

certificate of conferral. The rule also provides that a failure to comply can alone cause 

the motion to be denied. Because Plaintiffs failed to confer and to include the required 

conferral  certificate  for  their  two  Daubert  motions  and  because  these  two  motions  are 
not the first time they have failed to confer in this case, the Undersigned recommends 

that  the  motions  be  denied.  If  District  Judge  Jose  E.  Martinez  were  to  not  adopt  the 

recommendation  for  rule‐based  denials,  though,  then  the  Undersigned  recommends 

that  Judge  Martinez  grant  in  part  and  deny  in  part  those  motions  on  the  merits.  The 

Undersigned  also  recommends  that  Defendant’s  Daubert  motions  be  granted  in  part 

and denied in part. 

       Both parties move to exclude each other’s experts (or to limit expert testimony) 

under  Daubert  v.  Merrell  Dow  Pharmaceuticals,  Inc.,  509  U.S.  579  (1993).    Plaintiffs  filed 

motions  to  strike  the  expert  testimony  of  rebuttal  defense  experts  Oscar  Padron  and 

John  McKay.  [ECF  Nos.  242;  243].  Defendant  Royal  Caribbean  Cruises,  Ltd.  (“RCCL”) 

filed responses in opposition [ECF Nos. 251; 252], and Plaintiffs filed replies [ECF Nos. 

257; 258]. RCCL filed a motion to strike or alternatively limit the testimony of Plaintiffs’ 

expert  witnesses  Captain  Joseph  Ahlstrom,  David  Nolan,  Dr.  Roy  Lubit,  Lawrence 

Forman, and Loretta Fabricant. [ECF No. 247].1 Plaintiffs filed a response in opposition 

[ECF  No.  250],  and  RCCL  filed  a  reply  [ECF  No.  256].  Judge  Martinez  referred  all 

matters relating to the Daubert motions to the Undersigned. [ECF Nos. 244; 253].    

       For the reasons detailed below, the Undersigned respectfully recommends that 

the Court deny Plaintiffs’ motions to strike rebuttal defense experts Oscar Padron and 



                                                 
1           RCCL filed an earlier Daubert motion [ECF No. 240], but it was amended by ECF 
No. 247 to include citations from expert witness depositions.  
                                                   2 
 
John McKay;2 and grant in part and deny in part RCCL’s motion to strike or limit the 

testimony  of  Captain  Ahlstrom,  David  Nolan,  Dr.  Roy  Lubit,  Lawrence  Forman,  and 

Loretta Fabricant.  

       I.      Background   

       Plaintiffs,  a  group  of  autistic  children  and  their  families,  seek  compensation  for 

alleged psychological injuries they sustained when their cruise on RCCL’s Anthem of the 

Seas encountered a winter storm with hurricane‐force winds. [ECF Nos. 243, p. 1; 247, p. 

1].  Plaintiffs  allege  that  RCCL  negligently  and  recklessly  sailed  the  Anthem  of  the  Seas 

into  the  path  of  the  storm  even  though  it  received  severe  weather  warnings  prior  to 

embarking  and  knew  its  propulsion  system  would  experience  difficulties  in  severe 

weather. [ECF No. 55, ¶¶ 14‐16, 27]. RCCL argues that the storm was an unexpected Act 

of  God  and  that  Plaintiffs  cannot  recover  under  maritime  law  for  the  stand‐alone 

emotional distress damages they are claiming. [ECF No. 241, p. 2].  

       Plaintiffs rely on the following expert witnesses (who are the subject of RCCL’s 

Daubert motion):  

       Captain Joseph Ahlstrom. Plaintiffs rely on Captain Ahlstrom for his experience 

relating  to  shipboard  safety  management,  shipboard  security,  and  shipboard 

operations.  [ECF  No.  250,  pp.  3‐4].  Ahlstrom  is  a  longtime  professor  and  former 
                                                 
2           As discussed further below, should Judge Martinez decide to reach the merits of 
Plaintiffs’  motions,  the  Undersigned  recommends  that  Plaintiffs’  Motion  to  Exclude 
Expert  Testimony  of  McKay  [ECF  No.  243]  be  granted  in  part  and  denied  in  part  and 
that Plaintiffs’ Motion to Strike Expert Testimony of Padron [ECF No. 242] be denied.  
                                                  3 
 
chairman of the Department of Marine Transportation at SUNY Maritime College. [ECF 

No. 247‐1, p. 1]. Ahlstrom opines that RCCL recklessly, intentionally, and/or negligently 

sailed  the  Anthem  into  hurricane‐force  winds  in  violation  of  various  maritime  safety 

procedures. [ECF No. 247‐1, p. 2].  

        David  S.  Nolan.  Plaintiffs  rely  on  Nolan  to  opine  on  the  weather  forecasts 

available to the captain and crew of the Anthem and the interpretation of those forecasts 

before and during its voyage. [ECF No. 247‐4, p. 1]. Nolan is a Professor and Chair of 

the Department of Atmospheric Sciences Rosenstiel School of Marine and Atmospheric 

Science at the University of Miami. [ECF No. 247‐4, p. 12]. Nolan opines that, based on 

weather  reports  and  forecasts  available  to  the  captain  and  crew,  the  planned  route 

would take the Anthem directly through the worst part of the storm. [ECF No. 247‐4, p. 

3].  

        Dr.  Roy  Lubit,  M.D.,  Ph.D.  Plaintiffs  rely  on  Dr.  Lubit  to  conduct  forensic 

psychiatric  evaluations  of  the  Plaintiffs  and  to  assess  what  psychological  damages,  if 

any, they suffered as a result of the cruise ship enduring a hurricane. [ECF No. 247‐5, p. 

1]. Dr. Lubit is a psychiatrist and is board certified in Psychology, Neurology, Child and 

Adolescent Psychiatry, and Forensic Psychiatry. [ECF No. 247‐5, p. 1]. Dr. Lubit opines 

that  the  Plaintiffs  have  suffered  Post  Traumatic  Stress  Disorder  (“PTSD”)  and  other 

psychological  injuries  as  a  result  of  experiencing  the  hurricane  while  aboard  the 

Anthem. [ECF No. 248‐19].  


                                                4 
 
        Lawrence  Forman,  M.Ed.,  J.D.,  CRA,  CRC,  CDMS,  FIALCP.  Plaintiffs  rely  on 

Forman  to  act  as  a  vocational  rehabilitation  specialist  and  life  care  planner.  [ECF  No. 

250‐5]. Forman created life care plans for each plaintiff, including prices for the future 

care  and  services  as  it  relates  to  psychological  injuries  alleged  to  be  the  result  of  the 

Anthem experiencing hurricane‐force winds. [ECF No. 258‐1].  

        Loretta  Fabricant,  CPA,  CFF,  ABV.    Fabricant,  an  accountant,  was  hired  to 

prepare  economic  damages  reports  for  Plaintiffs.  [ECF  No.  252‐3].  Fabricant  used 

Forman’s  life  care  plans  to  calculate  the  present  money  value  of  future  economic 

damages. [ECF No. 252‐3].  

        RCCL  relies  on  the  following  rebuttal  expert  witnesses  (who  are  the  subject  of 

Plaintiffs’ motions to strike):  

        John McKay, Ph.D. RCCL hired McKay, Licensed Rehabilitation Psychologist, to 

rebut  the  findings  of  Plaintiffs’  vocational  expert,  Forman.  [ECF  No.  242‐1].  McKay, 

relying on RCCL’s experts, including its expert psychologist, prepared rebuttal life care 

plans. [ECF No. 243‐2]. In his reports, McKay opines that many of the Plaintiffs do not 

require  a  life  care  plan  because  the  storm  did  not  have  any  permanent  impact  or 

impairment on them. [ECF No. 243‐2, pp. 3, 5, 7, 9, 13, 15]. 

        Oscar  Padron,  CPA,  ABV,  CFP,  CVA.  RCCL  hired  Padron,  an  accountant,  to 

rebut the findings of Plaintiffs’ accountant, Fabricant. [ECF No. 242‐1]. Padron prepared 




                                                   5 
 
economic damages reports for each Plaintiff, which calculated the present money value 

of the future economic damages provided in McKay’s life care plans. [ECF No. 242‐2].  

       II.     The Daubert Legal Standard 

       The admission of expert testimony is governed by Federal Rule of Evidence 702, 

as explained and refined by the United States Supreme Court in Daubert and Kumho Tire 

Co.,  Ltd.  v.  Carmichael,  526  U.S.  137  (1999).  Under  this  framework,  district  courts  are 

charged  with  a  gatekeeping  function  “to  ensure  that  speculative,  unreliable  expert 

testimony  does  not  reach  the  jury.”  McCorvey  v.  Baxter  Healthcare  Corp.,  298 F.3d  1253, 

1256 (11th Cir. 2002). The district court has “broad discretion in determining whether to 

admit or exclude expert testimony, and its decision will be disturbed on appeal only if it 

is  manifestly  erroneous.”  Evans  v.  Mathis  Funeral  Home,  996  F.2d  266,  268  (11th  Cir. 

1993).  

Rule 702 provides that: 
        
       A  witness  who  is  qualified  as  an  expert  by  knowledge,  skill,  experience, 
       training, or education may testify in the form of an opinion or otherwise 
       if: 
       (a)  the  expert’s  scientific,  technical,  or  other  specialized  knowledge  will 
       help the trier of fact to understand the evidence or to determine a fact in 
       issue; 
       (b) the testimony is based on sufficient facts or data; 
       (c) the testimony is the product of reliable principles and methods; and 
       (d) the expert has reliably applied the principles and methods to the facts 
       of the case. 
        
Fed. R. Evid. 702. 

       To  fulfill  its  obligation  under  Daubert,  a  trial  court  engages  in  a  three‐part 
                                                 6 
 
inquiry:  (1)  whether  the  expert  is  qualified  to  testify  competently;  (2)  whether  the 

methodology used to reach the conclusions is sufficiently reliable; and (3) whether the 

testimony  assists  the  trier  of  fact  to  understand  the  evidence  or  to  determine  a  fact  at 

issue. Rink v. Cheminova, Inc., 400 F.3d 1286, 1291‐92 (11th Cir. 2005).  

       As  an  overarching  principle,  the  district  court  must  “ensure  that  speculative, 

unreliable  expert  testimony  does  not  reach  the  jury.”  McCorvey,  298  F.3d  at  1256.  “In 

order  to  be  admissible,  an  expert’s  testimony  must  be  based  on  ‘more  than  subjective 

belief or unsupported speculation.’” Haggerty v. Upjohn Co., 950 F. Supp. 1160, 1167 (S.D. 

Fla. 1996) (quoting Daubert, 509 U.S. at 590). There should be “[s]cientific method; good 

grounds and appropriate validation.” U.S. v. Masferrer, 367 F. Supp. 2d 1365, 1371 (S.D. 

Fla. 2005). 

       However, “[i]t is not the role of the district court to make ultimate conclusions as 

to  the  persuasiveness  of  the  proffered  evidence.”  Quiet  Tech.,  326  F.3d  at  1341;  see  also 

Maiz  v.  Virani,  253  F.3d  641,  666  (11th  Cir.  2001)  (citation  omitted).  Thus,  the  district 

court cannot exclude an expert because it believes the expert lacks personal credibility. 

Rink, 400 F.3d at 1293 n. 7. To the contrary, “vigorous cross‐examination, presentation of 

contrary evidence, and careful instruction on the burden of proof are the traditional and 

appropriate means of attacking shaky but admissible evidence.” Quiet Tech., 326 F.3d at 

1341 (quoting Daubert, 509 U.S. at 596).  

       A less‐than‐perfect expert opinion may still be admitted, even if it contains gaps. 


                                                   7 
 
See In re Trasylol Prods. Liab. Litig., No. 08–MD–01928, 2010 WL 1489793, at *6 (S.D. Fla. 

Feb. 24, 2010) (“Only if the expert’s opinion is so fundamentally unsupported that it can 

offer no assistance to the jury must such testimony be excluded.”). Furthermore, courts 

“must be careful not to conflate questions of admissibility of expert testimony with the 

weight appropriately to be accorded to such testimony by the fact finder.” In re Trasylol 

Products  Liab.  Lit.,  No.  08‐MD‐01928,  2010  WL  1489793,  at  *7  (S.D.  Fla.  Feb.  24,  2010) 

(quoting Quiet Tech, 326 F.3d at 1341) (emphasis added). 

       III.    Rebuttal Witness Standard 

       A  rebuttal  expert  witness’s  testimony  is  permitted  under  Rule  26  only  if  it 

“‘contradict[s]  or  rebut[s]  evidence  on  the  same  subject  matter  identified  by’  an 

opposing expert.” Teledyne Instruments, Inc. v. Cairns, No. 6:12‐cv‐854‐ORL‐28TBS, 2013 

WL 5781274, at *16 (M.D. Fla. Oct. 25, 2013) (citing Fed. R. Civ. P. 26 (a)(2)(D)(ii)); see also 

In re Trasylol Prods. Liab. Litig., No. 09‐01928, 2010 WL 4065436, at *2 (S.D. Fla. Aug. 6, 

2010) (citation omitted) (stating rebuttal testimony must “directly address[] an assertion 

raised by an opponent’s expert[]”). A rebuttal witness cannot “advance new arguments 

or  new  evidence.”  Blake  v.  Securitas  Sec.  Servs.,  Inc.,  292  F.R.D.  15,  17  (D.D.C.  2013) 

(quotation omitted). 

        

        

        


                                                  8 
 
       IV.     Analysis  

              a. Plaintiffs’  Motions  Should  Be  Denied  For  Failure  to  Confer  Under 
                 Local Rule 7.1 
                  
       As  pointed  out  by  RCCL,  Plaintiffs  failed  to  certify  conferral  as  required  under 

Local Rule 7.1(a)(3) in both of their motions to exclude testimony. [ECF Nos. 242; 243; 

251, n.1; 252, n.1].  Failure to certify conferral under Local Rule 7.1(a)(3) is grounds for 

denial of a motion. See L.R. 7.1(a)(3) (“Failure to comply with the requirements of this 

Local  Rule  may  be  cause  for  the  Court  to  grant  or  deny  the  motion  and  impose  on 

counsel an appropriate sanction, which may include an order to pay the amount of the 

reasonable expenses incurred because of the violation, including a reasonable attorney’s 

fee.”); see also Muzaffarr v. Ross Dress for Less, Inc., 941 F. Supp. 2d 1373, 1376 (S.D. Fla. 

2013) (“RCCL’s failure to confer [under Rule 7.1(a)(3)] with opposing counsel is by itself 

grounds to deny the motion.”); Bd. of Trustees of Int’l Longshoremen’s Ass’n v. Eller Mar. 

Servs.,  LLC,  No. 08‐22320‐CIV, 2009 WL 3584264,  at *2 (S.D.  Fla.  Oct.  28, 2009) (stating 

counsel’s failure to certify conferral “suppl[ies] adequate grounds to deny the motion”).  

       This is not the first time Plaintiffs have failed to confer under Local Rule 7.1(a)(3). 

Plaintiffs  committed  other,  earlier  violations  of  Local  Rule  7.1  during  the  discovery 

phase  of  the  case,  and  the  Undersigned  admonished  their  counsel  about  failing  to 

confer. [See ECF Nos. 79; 146; 170; 176 (noting “continued failures to comply with Local 

Rule  7.1”)].  In  fact,  the  Undersigned  has  previously  entered  orders  striking  Plaintiffs’ 

submissions for failure to comply with Local Rule 7.1. [See, e.g., ECF No. 79]. 
                                                 9 
 
       Plaintiffs filed an after‐the‐fact “certificate of conferral” here after RCCL pointed 

out the omission. [ECF No. 254]. But this is a classic example of “too little, too late.” The 

belated  effort  is  inadequate  to  cure  or  correct  Plaintiffs’  Rule  7.1  violation.  Plaintiffs 

accuse  RCCL  of  not  conferring  before  filing  its  own  Daubert  motions,  but  RCCL 

includes  the  certificate  of  conferral in its motions. [ECF Nos. 254; 240;  247]. Moreover, 

accusing RCCL of not complying with Rule 7.1 before filing its motions to strike expert 

testimony does not excuse Plaintiffs’ own violations.3 

       Accordingly, due to Plaintiffs’ failure to confer under Local Rule 7.1(a)(3) before 

filing  their  motions,  the  Undersigned  respectfully  recommends  that  the  district  court 

deny  Plaintiffs’  Motion  to  Strike  Expert  Testimony  of  Padron  [ECF  No.  242]  and 

Plaintiffs’  Motion  to  Exclude  Expert  Testimony  of  McKay  [ECF  No.  243].  See  generally 

Peters‐Turnball v. Bd. Of Educ., No. 96 CIV. 4914 (SAS), 1999 WL 959375, at *3 (S.D.N.Y. 

Oct. 20, 1999) (stating “[a] court need not beg a party to comply with its orders”); Wells 



                                                 
3           Even though Plaintiffs do not raise the issue of RCCL’s alleged failure to confer 
in their response in opposition to RCCL’s Daubert motions, the Undersigned notes that I 
cannot recommend denying RCCL’s Daubert motions on this procedural ground. Unlike 
Plaintiffs’ motions, which did not include a 7.1 certificate, RCCL’s motion included the 
certificate  of  conferral.  [ECF  Nos.  240;  247].  And  Plaintiffs  admit  in  their  after‐the‐fact 
certificate  of  conferral  that  they  did  not  confer  before  filing  their  motions  to  exclude 
testimony. [ECF No. 254]. Thus, there is no factual dispute as to whether Plaintiffs failed 
to confer. They didn’t. By contrast, the Undersigned cannot sort through the conflicting 
factual representations about Plaintiffs’ challenge to RCCL’s certificate of conferral and 
somehow  discern  which  one  is  accurate  (or  if  each  is  partially  accurate).  So  the 
Undersigned cannot recommend denying the defense motion for a purported Rule 7.1 
violation.  
                                                  10 
 
Fargo Bank, N.A. v. Nat’l Gasoline, Inc., No. 10‐CV‐1762, 2011 WL 2490808, at *3 (S.D.N.Y. 

June 22, 2011) (same). 

       However, if Plaintiffs object to this recommendation and Judge Martinez decides 

to  reach  the  merits  of  Plaintiffs’  motions,  then  the  Undersigned  respectfully 

recommends  that  Plaintiffs’  Motion  to  Exclude  Expert  Testimony  of  McKay  [ECF  No. 

243] be granted in part and denied in part, and that Plaintiff’s Motion to Strike Expert 

Testimony of Padron [ECF No. 242] be denied for the reasons discussed below.  

            b. If  Judge  Martinez  Reaches  the  Merits  of  Plaintiffs’  Motion  to 
                Exclude  Expert  Testimony  of  McKay  [ECF  No.  243],  then  the 
                Undersigned recommends the motion be granted in part and denied 
                in part.  
                 
       McKay, a life care planning expert, was hired by RCCL to rebut the findings of 

Plaintiffs’  life  care  planning  expert,  Forman.  [ECF  No.  242‐1].  Plaintiffs  argue  first  that 

McKay  is  not  offering  legitimate  rebuttal  testimony.  Instead,  they  say  that  he  is  an 

untimely  disclosed  initial  expert  witness  who  is  merely  bolstering  the  opinions  of 

RCCL’s other experts. [ECF No. 243, pp. 3‐4]. Second, Plaintiffs argue that McKay does 

not satisfy the requirements under Rule 702 and Daubert because (a) McKay’s opinions 

are  based  on  insufficient  and  one‐sided  data,  (b)  his  opinions  are  not  the  product  of 

reliable  methods  because  he  simply  adopts  the  other  experts’  opinions  without 

conducting his own independent analysis, and (c) he lacks the specialized knowledge to 

testify  regarding  autistic  children  and  Plaintiffs’  financial  ability  to  pay  for  treatment. 



                                                  11 
 
[ECF No. 243, pp. 5‐11]. Last, Plaintiffs argue that Federal Rule of Evidence 403 prevents 

McKay’s testimony as cumulative of other defense experts and unduly prejudicial.  

        As  explained  below,  the  Undersigned  agrees  that  McKay’s  opinions  regarding 

Plaintiffs’ psychological impairments exceed the scope of rebuttal. But the Undersigned 

finds that McKay’s remaining findings, specific to the life care plans, are proper rebuttal 

testimony and satisfy the Daubert standard.  

                     i. McKay’s  findings  appear  to  bolster  other  defense  experts’ 
                        opinions and thus should be limited. 
                         
        McKay’s  findings,  which  are  included  in  the  life  care  plans  for  the  different 

Plaintiffs,  primarily  relate  to  the  conclusions  of  the  defense  psychiatrists,  i.e.,  whether 

the  individual’s  experience  on  the  ship  resulted  in  any  psychiatric  impairment  that 

requires  future  treatment.  [ECF  No.  243‐2].  In  most  instances,  McKay  opines  that  the 

Plaintiffs’  experience  on  the  ship  did  not  result  in  any  impairment,  based  in  part  on 

defense experts’ findings, and thus no life care plan is needed. [ECF No. 243‐2, pp. 3, 5, 

7, 9, 13, 15].  

        And  where  McKay  does  reference  Forman’s  life  care  plan,  he  also  includes 

additional  analysis  regarding  Plaintiffs’  psychological  impairments  resulting  from 

being aboard the Anthem. [See, e.g., ECF No. 243‐2, p. 25]. For example, in the life care 

plan for Luis Dominguez, McKay states that Forman’s life care plan equaling $3,440,527 

is  “preposterous.”  [ECF  No.  243‐2,  p.  25].  McKay  finds  the  recommendations  by 

Plaintiffs’ psychiatrist for Dominguez to be unnecessary and states that “as a psychologist 
                                                 12 
 
myself, it is difficult to see how the invalidity of the testing would correspond to such an 

amplified and exaggerated sense of disablement from a mental impairment.” [ECF No. 

243‐2, p. 25 (emphasis added)].  

       While related in a broad sense to what future treatment is needed for Plaintiffs, 

McKay’s findings specifically regarding Plaintiffs’ psychological impairments resulting 

from  their  experience  on  the  ship  rebut  Plaintiffs’  psychiatrists’  findings,  not  Forman’s 

findings contained in his life care plans. RCCL identified McKay as a rebuttal witness to 

Forman,  not  Plaintiffs’  psychiatrists.  [ECF  No.  242‐1].  Thus,  this  is  not  proper  rebuttal 

testimony to Forman’s testimony and should be excluded. See In re Trasylol Prods. Liab. 

Litig.,  2010  WL  4065436  at  *2  (citation  omitted)  (stating  rebuttal  testimony  must 

“directly address[] an assertion raised by an opponent’s expert[]”).  

       However, where McKay provides a life care plan with a recommended plan for 

future  treatment,  McKay’s  testimony  does  directly  address  and  rebut  Forman’s 

findings, i.e., Forman’s life care plans.4 Accordingly, the Undersigned recommends that 



                                                 
4           The  Undersigned  further  notes  that  the  life  care  reports  prepared  by  RCCL’s 
expert  are,  by  their  nature,  rebuttal  testimony,  as  opposed  to  initial  expert  testimony. 
Here, RCCL does not believe it is liable for Plaintiffs’ injuries at all. [ECF No. 241, p. 2]. 
Thus,  it  would  not  present  the  life  care  reports  in  its  case‐in‐chief,  but  rely  on  the 
reports to rebut Plaintiffs’ claimed damages. See In re Trasylol Prod. Liab. Litig., 2010 WL 
4065436  at  *2  (citation  omitted)  (“Rebuttal  testimony  should  not  be  allowed,  if  it 
logically belongs in the case‐in‐chief and goes to the case’s central issue of causation.”).  
 
            And  as  further  discussed  below  as  it  relates  to  Plaintiffs’  motion  to  strike 
Padron’s testimony, the cases relied upon by Plaintiffs (to argue that this is not proper 
                                                 13 
 
McKay’s testimony be limited to opining on the life care plans he prepared, such as the 

life care plans for Teriana Savage‐Pietz, Casey Haus, Madison Haus, Angella Capurro, 

etc.  It  is  inevitable  that  McKay,  like  Plaintiffs’  expert,  will  need  to  reference  the 

treatment recommended by defense experts. [ECF No. 258‐1]. Thus, he may testify that, 

in  accordance  with  a  defense  expert’s  diagnosis,  a  specific  life  care  plan  is 

recommended or alternatively that no life care plan is needed.  

            But  McKay  should  not  be  permitted  to  testify  about  whether,  in  his  opinion,  a 

plaintiff suffered psychological impairment resulting from his or her experience on the 

ship  because  that  testimony  does  not  directly  rebut  Forman’s  findings  and  is 

duplicative  of  testimony  by  RCCL’s  other  experts.  For  example,  as  it  relates  to 

Dominguez,  McKay  may  testify  that  he  believes  that  Forman’s  life  care  estimate  of 

$3,440,527 is too high in light of defense experts’ findings that Dominguez did not suffer 

impairment. But McKay should not be permitted to testify that he himself determined 

that  Dominguez  has  no  impairment,  as  this  would  be  outside  the  scope  of  rebutting 

Forman’s findings.5  

             

                                                                                                                                                             
rebuttal  testimony)  are  factually  distinguishable  because  McKay  is  not  providing  new 
information relating to the party’s case‐in‐chief.  
             
5           Further, allowing McKay, who never personally examined Plaintiffs, to testify as 
to  his  own  findings  of  Plaintiffs’  psychological  impairments  raises  questions  as  to 
whether,  under  Daubert,  he  is  qualified  and  has  employed  reliable  methodology  in 
making those findings. [ECF No. 243‐2]. 
                                                                            14 
 
                      ii. McKay’s life care plans satisfy the Daubert standard.  

       If  McKay’s  opinions  are  limited  to  his  life  care  plans  or  lack  of  a suggested  life 

care  plan,  then  his  opinions  satisfy  the  Daubert  threshold.  First,  McKay  is  qualified  to 

testify  as  an  expert  life  care  planner  and  rehabilitation  expert.  He  has  a  Ph.D  in 

Rehabilitation  Services  and  is  a  Certified  Rehabilitation  Counselor.  [ECF  No.  251‐1,  p. 

49]. He has also owned a private independent rehabilitation consulting company for the 

past 38 years. [ECF No. 251‐1, p. 49].  

       To  the  extent  Plaintiffs  believe  McKay  is  not  qualified  to  opine  on  a  treatment 

plan  for  autism  because  he  does  not  have  specialized  training  regarding  autism,  this 

argument  goes  to  the  weight  of  the  testimony  and  may  be  raised  during  cross‐

examination. See Kilpatrick v. Breg, Inc., No. 08‐10052‐CIV, 2009 WL 2058384, at *3 (S.D. 

Fla. June 25, 2009), aff’d, 613 F.3d 1329 (11th Cir. 2010) (citation omitted) (“[S]o long as 

the expert is minimally qualified, objections to the level of the expert’s expertise go to 

credibility and weight, not admissibility.”); see also Quiet Tech., 326 F.3d at 1341 (quoting 

Daubert,  509  U.S.  at  596)  (“[V]igorous  cross‐examination,  presentation  of  contrary 

evidence,  and  careful  instruction  on  the  burden  of  proof  are  the  traditional  and 

appropriate means of attacking shaky but admissible evidence.”).  




                                                 15 
 
       Similarly, a plaintiff’s financial ability to pay for treatment appears to fall within 

the  province  of  determining  a  life  care  plan,  which  McKay  is  qualified  to  do,  and 

Plaintiffs can challenge the weight of these findings on cross‐examination.6  

       In  addition,  McKay  relies  on  a  sufficiently  reliable  methodology  to  reach  the 

conclusions  in  his  life  care  plans.  McKay,  applying  his  expertise  in  life  planning  and 

rehabilitation,  was  guided  by  the  findings  of  defense  experts,  but  he  also  relied  upon 

Plaintiffs’  answers  to  interrogatories,  Plaintiffs’  experts’  reports,  and  Plaintiffs’ 

deposition  testimony  to  prepare  his  life  plan  reports.  [ECF  Nos.  243‐2,  p.  2;  251‐1,  pp. 

64‐65].  McKay  also  states  that  some  of  the  costs  are  taken  from  the  Physicians  Fee 

Reference 2018. [ECF Nos. 243‐2, p. 2; 251‐1, p. 65].  

       Plaintiffs’ expert, Forman, relies on many of these same materials and is guided 

by Plaintiffs’ own experts’ diagnoses to recommend his life care plans. [ECF No. 258‐1]. 

This  could  arguably  be  characterized  as  “one‐sided”  as  well,  but  Plaintiff  argues  that 

Forman’s  methodology  is  sufficient  under  Daubert.  [ECF  No.  250,  pp.  20‐21].  Thus, 

RCCL’s expert should be treated no differently.  

       Further,  Plaintiffs  argue  that  McKay  should  have  conducted  an  independent 

examination of the Plaintiffs and met with their families to prepare his life care reports. 

[ECF  No.  258,  p.  6].  However,  Plaintiffs  provided  no  support  for  the  proposition  that 
                                                 
6           The Undersigned notes that Plaintiffs filed a motion in limine to preclude RCCL 
from  offering  testimony  at  trial  concerning  Plaintiffs’  financial  status,  including 
McKay’s findings regarding Plaintiffs’ ability to pay for psychological treatment. [ECF 
No. 273].  
                                                 16 
 
the  life care planner must meet face‐to‐face with the subject  of the report  or his  or  her 

family. And again, this argument goes to the weight of McKay’s testimony, which can 

be challenged on cross‐examination. See Kilpatrick, 2009 WL 2058384 at *3. 

       Finally, McKay’s testimony regarding the life care plans will aid the trier of fact. 

McKay  provides  life  care  reports  that  rebut  those  provided  by  Forman.  If  the  jury 

agrees  with  RCCL’s  position  regarding  the  level  of  impairment  that  the  different 

Plaintiffs suffered, then McKay’s testimony assists the jury in determining a fact at issue 

‐‐  Plaintiffs’  damages  ‐‐  and  falls  outside  the  realm  of  common  knowledge  (as  most 

people do not know how to prepare a life care plan). See Rink, 400 F.3d at 1291‐92.7 

                    iii. The Undersigned does not need to further address Plaintiffs’ 
                         Rule 403 argument. 
                          
       Finally,  because  the  Undersigned  has  determined  that  McKay’s  testimony 

regarding  whether  Plaintiffs  suffered  psychological  impairment  is  not  proper  rebuttal 

testimony, the Undersigned does not need to determine whether the probative value of 

this  testimony  is  substantially  outweighed  by  its  potential  to  confuse  or  mislead  the 

jury, or is cumulative under Rule 403. To the extent that Plaintiffs’ Rule 403 argument 

focuses on their argument that McKay’s opinions are duplicative, the Undersigned has 




                                                 
7           Because  the  Undersigned  rejects  Plaintiffs’  Daubert  arguments  as  they  relate  to 
McKay’s  limited  testimony,  the  Undersigned  need  not  address  RCCL’s  claim  that 
Plaintiffs’  failure  to  depose  McKay  is  fatal  to  Plaintiffs’  Daubert  claim.  [ECF  No.  251, 
n.2].  
                                                 17 
 
made a recommendation on this. Likewise, the Undersigned rejects the theory that Rule 

403 bars McKay’s permissible opinions as not being helpful to the jury. 

              c. If Judge Martinez Reaches the Merits of Plaintiffs’ Motion to Strike 
                 Expert  Testimony  of  Padron  [ECF  No.  242],  then  the  Undersigned 
                 recommends the motion be denied.  
 
       RCCL  retained  Padron,  an  accountant,  to  rebut  the  findings  of  Plaintiffs’ 

accountant, Fabricant. [ECF No. 242‐1]. Padron prepared economic damages reports for 

each  Plaintiff,  which  calculated  the  present  money  value  of  the  future  economic 

damages  provided  in  McKay’s  life  care  plans.  [ECF  No.  242‐2].  Plaintiffs  do  not 

challenge  Padron’s  findings  under  Daubert,  but  they  argue  that  Padron  is  not  offering 

rebuttal  testimony.  [ECF  No.  243,  pp.  3‐4].  The  Undersigned  disagrees  and  finds  that 

Padron is offering rebuttal testimony.  

       First,  Padron’s  economic  damage  reports,  which  calculate  the  present  money 

value of  Plaintiffs’  future economic  losses as determined by  McKay’s  life care  reports, 

directly address Fabricant’s calculations based on Forman’s life care reports. [ECF Nos. 

252‐3; 242‐2]; see In re Trasylol Prods. Liab. Litig., 2010 WL 4065436 at *2 (citation omitted) 

(stating  rebuttal  testimony  must  “directly  address[]  an  assertion  raised  by  an 

opponent’s  expert[]”).  As  stated  above,  the  Undersigned  finds  McKay’s  testimony 

regarding  his  life  care  reports  to  be  permissible  rebuttal.  Padron’s  economic  damage 

reports  must  (1)  be  read  in  conjunction  with  McKay’s  life  care  reports  and  (2)  his 

opinions merely convert the information in the life care reports to present money value. 


                                               18 
 
[ECF No. 242‐2]. And Padron, in fact, considered Fabricant’s calculations when creating 

his reports. [ECF No. 242‐2, pp. 6, 50, 64, 210, 238, 252, 266].  

       This  scenario  is  distinguishable  from  the  facts  in  the  cases  relied  upon  by 

Plaintiffs  where  a  “rebuttal”  witness  presented  new  opinions  that  were  central  to  a 

party’s  case‐in‐chief  and,  thus,  the  expert’s  testimony  was  found  not  to  be  proper 

rebuttal. For example, Plaintiffs point to Wreal, LLC v. Amazon.com, Inc., where the Court 

found  that  a  “rebuttal”  expert  could  not  present  a  new  theory  of  defense  (unjust 

enrichment)  on  rebuttal.  No.  14‐21385‐CIV,  2016  WL  8793317,  at  *3  (S.D.  Fla.  Jan.  7, 

2016). And Plaintiffs point to Trasylol, where a “rebuttal” expert opined that a patient’s 

death was caused by the RCCL’s medication, which supported the party’s case‐in‐chief. 

2010 WL 4065436 at *2. The Court found this was not proper rebuttal testimony because 

it logically belonged in the party’s case‐in‐chief. Id. (“Rebuttal testimony should not be 

allowed, if it logically belongs in the case‐in‐chief and goes to the case’s central issue of 

causation.”).8  

       Here,  Padron’s  reports  do  not  logically  belong  in  RCCL’s  case‐in‐chief  and  do 

not “advance new arguments or new evidence” on RCCL’s behalf. See Blake, 292 F.R.D. 

at  17.  Accordingly,  Padron’s  rebuttal  testimony  is  permitted  as  rebuttal  opinion 

                                                 
8           Plaintiffs also rely on Tuscumbia City School System v. Pharmacia Corporation, No. 
CV‐12‐S‐332‐NW, 2014 WL 12605648, at *1 (N.D. Ala. Sept. 3, 2014), but that case is also 
distinguishable because the “rebuttal” expert there testified to a central issue in the case 
that belonged in the party’s case‐in‐chief regarding whether there was evidence of PCBs 
from ballasts in a school.   
                                               19 
 
testimony to Fabricant’s testimony. 

            d. RCCL’s Renewed and Amended Motion to Strike or Limit Plaintiffs’ 
               Expert Witnesses [ECF Nos. 240; 247] 
                
       RCCL  moves  to  strike  or  limit  the  testimony  of  Plaintiffs’  expert  witnesses: 

Captain  Ahlstrom,  David  Nolan,  Dr.  Roy  Lubit,  Lawrence  Forman,  and  Loretta 

Fabricant.  For  the  reasons  detailed  below,  the  Undersigned  respectfully  recommends 

that the motion to strike or limit the testimony of Captain Ahlstrom, David Nolan, and 

Dr. Roy Lubit be  granted in part and denied  in part, and  that  the  motion  to strike  or 

limit the testimony of Lawrence Forman and Loretta Fabricant be denied.  

                       i. RCCL’s  motion  to  strike  or  limit  the  testimony  of  Captain 
                          Ahlstrom should be granted in part and denied in part. 
                           
       Plaintiffs rely on Captain Ahlstrom, a Professor of Marine Transportation, for his 

experience relating to shipboard safety management, shipboard security, and shipboard 

operations.  [ECF  Nos.  247‐1,  p.  1;  250,  pp.  3‐4].  Ahlstrom  was  specifically  asked  to 

render  an  expert  opinion  on  whether  “Anthem  could  have  avoided  the  Force  5 

hurricane which adversely affected the passengers aboard Anthem and whether RCCL 

and/or  the  crew  of  Anthem  acted  intentionally  and/or  negligently  by  sailing  into  the 

hurricane.” [ECF No. 247‐1, p. 1]. Ahlstrom opines that RCCL recklessly, intentionally,  

and/or  negligently  sailed  the  Anthem  into  hurricane‐force  winds  in  derogation  of 

various maritime safety procedures. [ECF No. 247‐1, p. 2].  




                                               20 
 
       RCCL  argues  that  Ahlstrom’s  testimony  does  not  satisfy  Daubert  because  (1) 

Ahlstrom’s testimony is not supported by a reliable methodology because he came into 

the case with preconceived notions and simply second‐guesses the actions of Anthem’s 

captain, (2) his testimony is not helpful because he offers ultimate legal conclusions that 

are  reserved  for  a  lawyer’s  comments  in  closing  argument,  and  (3)  Ahlstrom  is 

unqualified to testify regarding the Anthem’s Azipod propulsion system and regarding 

weather  forecasting.  [ECF  No.  247,  pp.  9‐11].  RCCL  also  argues  that  Ahlstrom’s 

opinions relating to the ship sinking, including the number of life boats and references 

to  the  Titanic,  El  Faro,  and  Costa  Concordia,  are  unfairly  prejudicial  and  should  be 

excluded under Rule 403.  

                           1. The  Undersigned  finds  that  the  Court  should  strike 
                              Ahlstrom’s ultimate legal conclusions.  
                               
       As  a  preliminary  matter,  the  Undersigned  finds  that  much  of  Ahlstrom’s 

testimony  relates  to  ultimate  legal  conclusions.  “Proffered  expert  testimony  generally 

will  not  help  the  trier  of  fact  when  it  offers  nothing  more  than  what  lawyers  for  the 

parties can argue in closing arguments.” United States v. Frazier, 387 F.3d 1244, 1262–63 

(11th Cir. 2004). An expert may testify as to his opinion on an ultimate issue of fact, “but 

he may not testify as to his opinion regarding ultimate legal conclusions.” Umana‐Fowler 

v. NCL (Bahamas) Ltd., 49 F. Supp. 3d 1120, 1122 (S.D. Fla. 2014); see also Montgomery v. 

Aetna Cas. & Surety Co., 898 F.2d 1537, 1541 (11th Cir. 1990) (holding that an expert may 

not merely tell the jury what result to reach and may not testify to the legal implications 
                                                 21 
 
of conduct and concluding that the trial court abused its broad discretion by permitting 

opinion testimony on  whether insurer had  a duty to hire tax counsel and by allowing 

the expert to testify about the scope of the carrier’s duty under the policy). 

        It  is  clear  from  Ahlstrom’s  report  that  he  was  asked  to  opine  on  the  ultimate 

legal conclusions in this case, i.e., whether RCCL “acted intentionally and/or negligently 

by sailing into the hurricane.” [ECF Nos. 55; 247‐1, p. 1]. And it is clear that Ahlstrom 

did in fact opine on these ultimate legal conclusions. [ECF No. 247‐1]. For example, he 

states in his report that:  

      This  report  concerns  RCCL  and  Captain  Andersen’s  decisions  made  for 
      and  on  the  February  6th  cruise  to  recklessly,  intentionally  and/or 
      negligently  sail  Anthem  with  6,200  passengers  and  crew  on  board  into  a 
      hurricane with up to 160 knot winds, 30 degree pitch and 60 foot seas. The 
      conduct of RCCL and Captain Andersen demonstrates a course of conduct 
      and  such  an entire want of care as to raise a  presumption of  a conscious 
      indifference  to  consequences  and  which  shows  wantonness  and 
      recklessness  and  a  gross  disregard  for  the  safety  and  welfare  of  the 
      passengers and crew. 
       
[ECF  No.  247‐1,  p.  2].  These  are  impermissible  ultimate  legal  conclusions  in  this  case 

and what Plaintiffs will presumably present during their closing argument. See Umana‐

Fowler, 49 F. Supp. 3d at 1122.  

       Further,  Ahlstrom  does  not  distinguish  between  his  ultimate  legal  conclusions, 

i.e., negligent conduct vs. recklessness conduct vs. intentional conduct. [ECF No. 247‐2, 

pp.  14‐16].  Ahlstrom’s  opinions  on  the  ultimate  legal  conclusions  are  not  helpful  and 

risk confusing the jury. See Umana‐Fowler, 49 F. Supp. 3d at 1122 (“[M]erely telling the 


                                                22 
 
jury  what  result  to  reach  is  unhelpful  and  inappropriate.”);  see  also  Bouton  v.  Ocean 

Properties,  Ltd.,  No.    16‐cv‐80502,  2017  WL  4792488,  at  *14  (S.D.  Fla.  Oct.  23,  2017) 

(granting,  in  part,  Daubert  motion  and  excluding  expert  opinion  testimony  from 

cybercrime  expert  about  whether  defendants  were  willful  or  reckless  in  unmasking 

expiration dates on thousands of receipts and holding that the expert could not “testify 

about  the  legal  implications  of  defendants’  conduct  as  such  testimony  invades  the 

province of this Court and is not helpful to the jury”). 

       Accordingly,  the  Undersigned  recommends  that  Ahlstrom  be  prohibited  from 

testifying to ultimate legal conclusions, including his opinion that RCCL was negligent, 

acted  recklessly,  or  engaged  in  intentional  conduct  or  that  RCCL  “demonstrates  a 

course  of  conduct  and  such  an  entire  want  of  care  as  to  raise  a  presumption  of  a 

conscious indifference to consequences and which shows wantonness and recklessness 

and a gross disregard for the safety and welfare of the passengers and crew.” [ECF No. 

247‐1, p. 2]; see FNB Bank v. Park Natʹl Corp., 996 F. Supp. 2d 1187, 1192 (S.D. Ala. 2014) 

(excluding  expert  testimony  interpreting  what  a  contract  required);  North  American 

Specialty  Ins.  Co.  v.  Wells,  No.  CV‐412‐146,  2013  WL  4482455,  at  *3  (S.D.  Ga.  Aug.  19, 

2013)  (excluding  expert’s  “legal  conclusions  regarding  the  interpretation  of  the 

insurance  policy  terms”  and  particularly  his  opinion  that  the  insurer  “has  a  duty  to 

provide coverage for the event in question”); Rosen v. Protective Life Ins. Co., 817 F. Supp. 

2d 1357, 1385 (N.D. Ga. 2011) (“The proposed testimony seeks to displace the role of the 


                                                 23 
 
Court by offering Dr. Reavis’s opinion on the scope of the obligations described by the 

unambiguous language of the Settlement Agreement, which is not allowable under the 

Rules of Evidence.”).  

                         2. Ahlstrom’s  opinions  relating  to  shipboard  safety  and 
                            shipboard operations satisfy Daubert.  
                             
       Ahlstrom’s  remaining  opinions  relating  to  safety  management  (marine 

transportation,  shipboard  safety  management,  shipboard  security,  and  shipboard 

operations) satisfy the Daubert standard. First, Ahlstrom is qualified to testify regarding 

these topics. Ahlstrom is a longtime professor and former chairman of the Department 

of  Marine  Transportation  at  SUNY  Maritime  College.  [ECF  No.  247‐1,  p.  1].  Ahlstrom 

has  captained  tankers  and  large  container  ships,  along  with  a  400‐500  passenger‐

training  vessel.  [ECF  No.  247‐1,  p.  1].  He  also  created  a  course  at  SUNY  Maritime 

College that teaches the elements of safety management for large ships, and he reviews 

the ISM Code. [ECF No. 247‐1, p. 1].  

       RCCL’s complaint that Ahlstrom lacks specific experience with cruise ships [ECF 

No.  247,  p.  10]  goes  to  the  weight  of  Ahlstrom’s  testimony  and  may  be  raised  during 

cross‐examination. See Kilpatrick, 2009 WL 2058384 at *3 (citation omitted) (“[S]o long as 

the expert is minimally qualified, objections to the level of the expert’s expertise go to 

credibility and weight, not admissibility.”). 

       Second,  Ahlstrom  uses  reliable  methodologies  in  determining  whether  RCCL 

followed various safety procedures and followed recommended shipboard operations. 
                                               24 
 
Applying  primarily  his  expertise  and  experience,  Ahlstrom  opines  on  the  applicable 

safety  regulation  and  whether  RCCL  followed  the  regulation.  [See  generally  ECF  No. 

247‐1].  For  example,  Ahlstrom  points  to  the  recommendation  under  the  International 

Convention for the Safety of Life at Sea (SOLAS) that a ship’s voyage plan should take 

into  consideration  adverse  weather  conditions,  which  he  opines  was  not  thoroughly 

done by RCCL. [ECF No. 247‐1, p. 7]. 

       The  Undersigned  does  not  find  persuasive  RCCL’s  argument  that  Ahlstrom’s 

testimony  is  not  supported  by  a  reliable  methodology  because  he  came  into  the  case 

“with preconceived notions that Royal Caribbean and Captain Andersen were negligent 

based on what he saw on television, read in print media, or read on the internet.” [ECF 

No. 247, p. 10]. It is difficult to imagine that an individual with Ahlstrom’s experience 

level  and  who  conducts  case  studies  on  shipboard  safety  management  would  not  be 

aware  of  the  incident  and  would  not  formulate  some  type  of  initial  perspective  as  to 

whether safety protocol was followed. But Ahlstrom’s lengthy list of reference materials 

used in preparing his report,  including his  own inspection of the ship, reflects that he 

did conduct his own investigation of the facts in formulating his opinions. [See ECF No. 

247‐1, pp. 2‐3].  

       Third,  excluding  the  ultimate  legal  conclusions  discussed  above,  Ahlstrom’s 

testimony is useful in assisting the jury in determining facts at issue – i.e., what safety 

management  and  operations  procedures  are  used  for  large  ships  and  whether  those 


                                               25 
 
were followed by RCCL ‐‐ which is outside the realm of common knowledge. See Rink, 

400 F.3d at 1291‐92. 

       Thus,  Ahlstrom  may  testify  about  relevant  shipboard  safety  management 

procedures,  shipboard  security,  and  shipboard  operations  that  were  applicable  to  the 

Anthem,  and  whether  those  policies  were  followed  by  RCCL.  For  example,  this  could 

include  pre‐planning  procedures  for  inclement  weather  and  dealing  with  inclement 

weather on the seas, such as the circumstances under which a captain is recommended 

to “outrun” a storm. [ECF No. 247‐1, p. 3]. 

                            3. Ahlstrom  is  unqualified  to  testify  on  weather 
                               forecasting  and  the  specifics  of  the  Azipod  propulsion 
                               system. 
                                
       RCCL  argues  that  Ahlstrom  is  unqualified  to  testify  about  weather  forecasting 

because he has no advanced weather training or meteorological training and because he 

admitted  that  he  had  to  look  up  the  term  “bombogenesis”  (the  type  of  weather 

phenomenon  that  occurred  here).  [ECF  No.  247‐2,  pp.  69‐70,  75].  The  Undersigned 

agrees  that  Ahlstrom  is  not  a  weather  expert,  and  Ahlstrom  concedes  that  he  would 

defer to weather professionals on those issues. [ECF No. 247‐2, p. 72]. 

       Accordingly,  the  Undersigned  recommends  that  Ahlstrom  not  be  permitted  to 

testify as an expert on weather forecasting, such as what specifically a bombogenesis is, 

which will be addressed by Plaintiffs’ weather expert, Nolan. See Umana‐Fowler v. NCL 

(Bahamas) Ltd., 49 F. Supp. 3d 1120, 1121 (S.D. Fla. 2014) (“[T]he proffered expert must 


                                               26 
 
be  an  expert  in  the  subject  matter  that  he  proposes  to  testify  about.”).  However,  this 

does  not  mean  that  Ahlstrom  cannot  mention  weather  forecasts  at  all.  He  may  discuss 

weather  forecasts  as  it  relates  to  shipboard  safety  procedures  and  operations,  such  as 

which  different  forecasts  are  available  to  the  captain  and  which  ones  should  be  used 

(hourly reports, offshore weather forecasts, etc.), and how often these forecasts should 

be updated on the ship. [See ECF No. 247‐1, p. 13].  

       Similarly,  Ahlstrom  admits  that  he  does  not  have  expertise  relating  to  the 

specifics of the Anthem’s Azipod propulsion system. [See ECF No. 247‐2, pp. 52, 127 (“I 

am  not  an  expert  on  Azipods.  I’m  just  going  by  what  the  captain  said.”)].    Thus, 

Ahlstrom  may  not  testify  as  to  the  specifics  of  the  Azipod  propulsion  system.  See 

Umana‐Fowler,  49  F.  Supp.  3d  at  1121.  But  he  may  mention  the  Azipod  propulsion 

system  to  the  extent  it  relates  to  shipboard  safety  management  and  operations 

generally.  For  example,  he  may  testify  that  if  a  captain  encounters  a  problem  with  a 

ship’s propulsion system, protocol requires that he act in a certain manner. But he may 

not testify as to how an Azipod propulsion system performs in severe weather. 

                           4. Ahlstrom’s testimony about the ship sinking should be 
                              limited by Rule 403, but, regardless, it would likely be 
                              excluded for other reasons.   
                               
       RCCL  argues  that  Ahlstrom’s  opinions  relating  to  the  ship  sinking,  such  as 

analogizing the experience on the Anthem to the sinking of the Titanic, El Faro, and Costa 

Concordia, and mentioning the number of life boats on the Anthem is unfairly prejudicial 


                                                27 
 
and  should  be  excluded  under  Rule  403.  The  Undersigned  agrees  that  the  probative 

value of comparing the experience of the Anthem to that of the catastrophic sinking of 

the  Titanic  and  other  ships  is  likely  substantially  outweighed  by  the  prejudicial  effect 

under  Rule  403.  But  in  any  event,  consistent  with  the  Undersigned’s  earlier 

recommendation,  Ahlstrom’s  testimony  is  limited  to  his  findings  and  opinions  about 

shipboard  safety  management  and  operations.  Thus,  to  the  extent  this  testimony 

deviates from those findings, it should be excluded anyway.9 

                      ii. RCCL’s  motion  to  strike  or  limit  the  testimony  of  David 
                           Nolan should be granted in part and denied in part. 
                            
       Plaintiffs  rely  on  Nolan,  a  Professor  of  Atmospheric  Sciences  with  a  Ph.D.  in 

Earth  and  Planetary  Sciences,  to  opine  on  the  weather  forecasts  that  were  available  to 

the captain and crew of the Anthem and the interpretation of those forecasts, before and 

during  its  voyage.  [ECF  No.  247‐4,  pp.  1,  4,  12].  Nolan  opines  that,  based  on  weather 

reports and  forecasts available to the captain  and  crew, the planned  route would  take 

the  Anthem  directly  through  the  worst  part  of  the  storm.  [ECF  No.  247‐4,  p.  3].  Nolan 

also  opines  that  the  handwritten  notes  of  the  captain  and  crew  evidence  a  critical 

misinterpretation of  the forecast information ‐‐  that it  was valid for 24 hours from  the 

forecast time, as opposed to the analysis time. [ECF No. 247‐4, p. 4]. 




                                                 
9           The Undersigned notes that RCCL has also filed an Omnibus motion in limine to 
exclude this testimony under Rule 403. [ECF No. 264, p. 16].  
                                                28 
 
       RCCL  argues  that  the  Court  should  strike  Nolan’s  testimony  because  (1)  he  is 

unqualified  to  opine  on  issues  surrounding  maritime  navigation  and  (2)  the 

methodology  he  used  for  his  weather‐based  opinions  is  unreliable  because  he  relied 

solely on the weather reports and forecasts provided by Plaintiffs’ counsel.  

                            1. Nolan’s  testimony  regarding  maritime  navigation  is 
                               beyond his expertise and should be excluded.  
                                
       Nolan’s  report  primarily  discusses  (1)  the  weather  forecasts  available  to  the 

captain  and  crew  of  the  Anthem  when  they  were  planning  their  route  and  (2)  what 

weather conditions could be expected along that route. [ECF No. 247‐4, p. 5]. However, 

Nolan  also  opines  that  a  different  route  could  have  been  taken  by  the  captain  of  the 

Anthem. [ECF Nos. 247‐4, p. 5; 247‐3, pp. 36, 14 (“[I]t’s clear that alternate routes could 

have been taken either to return or to take some other path so as to avoid the worst part 

of the storm.”)].  

       While  these  statements  are  few  and  far  between,  the  Undersigned  agrees  that 

Nolan  is  not  qualified  to  render  opinions  regarding  maritime  navigation  based  on  his 

experience  in  atmospheric  sciences.  [See  ECF  No.  247‐4,  pp.  12‐13].  Thus,  these 

statements  should  be  excluded.  See  Umana‐Fowler,  49  F.  Supp.  3d  at  1121  (“[T]he 

proffered  expert  must  be  an  expert  in  the  subject  matter  that  he  proposes  to  testify 

about.”). Nolan may not testify as to what routes should have been taken by the captain 

and crew to avoid the storm. But, as discussed below, his weather‐based opinions meet 

the  Daubert  threshold,  including  his  interpretation  of  the  weather  reports  and 
                                                29 
 
predictions before and during the storm; his explanation of how to read forecasts (i.e., 

the  lag  time  between  analysis  and  when  a  forecast  is  released);  and  the  effects  of  the 

storm, such as what part of the ship faced the strongest winds.10 

                         2. Nolan’s methodology for his weather‐based opinions is 
                            reliable under Daubert.  
                             
       RCCL does not challenge Nolan’s qualifications to interpret and discuss weather 

forecasts,  but  it  argues  that  Nolan’s  methodology  is  unreliable  because  he  used  only 

“piecemeal” weather maps and forecasts provided by Plaintiff. [ECF No. 247, pp. 4, 9]. 

The  Undersigned  disagrees.  Nolan’s  report  demonstrates  that  he  relied  on  graphical 

ocean  weather  forecasts  from  NOAA,  along  with  documents  obtained  from  RCCL, 

including the Anthem’s Logbook, images of the Bon Voyage Software, images of ocean 

weather forecasts produced by the National Center for Environmental Prediction titled 

“Isobar Charts,” and images of text weather forecasts with handwritten notes from the 

captain and crew. [ECF No. 247‐4, pp. 1, 10]. Nolan states that he verified the data by 

obtaining copies of the graphical forecasts through the archives at the National Centers 

for Environmental Information. [ECF No. 247‐4, p. 1].  

                                                 
10          RCCL also attempts to exclude Nolan’s opinion, based on handwritten notes on 
one of the maps turned over by RCCL, that the captain misread the forecast maps. [ECF 
No.  247,  pp.  4‐5.]  Nolan  opines  that,  based  on  these  notes,  it  appears  that  the  captain 
incorrectly believed that the forecasts were valid for 24 hours from the forecast time, as 
opposed  to  the  analysis  time.  [ECF  No.  247‐4,  p.  4].  This  relates  directly  to  weather 
forecasting (as opposed to maritime navigation) and thus this expert opinion should not 
be  excluded.  RCCL  can  challenge  the  weight  of  this  testimony  during  cross‐
examination. See Kilpatrick, 2009 WL 2058384 at *3. 
                                                 30 
 
       RCCL  also  argues  that  Nolan  did  not  look  at  the  larger  scale  weather  maps 

associated with this case to determine how the storm formed and that he did not verify 

where  the  strongest  winds  came  from.  [ECF  No.  247,  p.  13].  The  Undersigned  is  not 

convinced.  Nolan  used  a  reliable  methodology  and  his  permissible  opinions  meet  the 

Daubert  threshold.  These  specific  attacks  are  properly  addressed  during  cross‐

examination  or  by  presentation  of  contrary  evidence.  See  Quiet  Tech.,  326  F.3d  at  1341 

(quoting  Daubert,  509  U.S.  at  596)  (“[V]igorous  cross‐examination,  presentation  of 

contrary evidence, and careful instruction on the burden of proof are the traditional and 

appropriate means of attacking shaky but admissible evidence.”). 

                     iii. RCCL’s  motion  to  strike  portions  of  Dr.  Lubit’s  testimony 
                          should be granted in part and denied in part. 
                           
       Plaintiffs hired Dr. Lubit to conduct forensic psychiatric evaluations of Plaintiffs 

and to assess what psychological damages, if any, they suffered as a result of the cruise 

ship enduring a hurricane. [ECF No. 247‐5, p. 1]. Dr. Lubit is a psychiatrist and is board 

certified  in  Psychology,  Neurology,  Child  and  Adolescent  Psychiatry,  and  Forensic 

Psychiatry. [ECF No. 247‐5, p. 1]. Dr. Lubit states that he has particular expertise in the 

assessment of emotional trauma. [ECF No. 247‐5, p. 1]. Dr. Lubit opines that Plaintiffs 

have  suffered  PTSD  and  other  psychological  injuries  as  a  result  of  experiencing  the 

hurricane on the Anthem. [ECF No. 248‐19].  

       RCCL argues that Dr. Lubit is unqualified to testify about any condition suffered 

by  Plaintiffs  that  goes  beyond  psychological  injury  and  that  this  type  of  testimony  is 
                                                31 
 
impermissibly speculative. [ECF No. 247, p. 14]. RCCL points specifically to Dr. Lubit’s 

findings for Ivalisse Sepulveda, Constance Savage, and Panagoula Efthimiou. [ECF No. 

247, pp. 5‐7]. Regarding Sepulveda, Dr. Lubit opines that, as a result of the storm, she 

meets  the  criteria  for  PTSD  and  major  depression,  as  evidenced  by  weight  loss,  sleep 

problems, concerns about dying, etc. He also opines that:  

      The  weight  gain  will  significantly  add  to  her  medical  expenses  by 
      increasing the risk of a number of medical problems, increasing the wear 
      and tear on her hips and knees, and by leading her to become pre diabetic. 
      If she becomes diabetic she will have another set of medical problems for 
      which she will be at great risk. She may need bariatric surgery. 
       
[ECF No. 247‐5, p. 6].  

       With regard to Savage, Dr. Lubit finds that she meets the criteria for PTSD and 

shows signs of major depression. [ECF No. 247‐6, pp. 6‐7.]. Additionally, he states that:  

      The  problems  that  Constance  has  as  a  result  of  the  trip  go  beyond 
      psychiatric  issues.  She  gained  a  great  deal  of  weight,  has  developed 
      diabetes and developed lupus. It is well known that weight gain leads to 
      type  II  diabetes  and  that  stress  precipitates  Lupus  and  diabetes,  in  all 
      likelihood  by  its  impact  on  the  immune  system.  Lupus  and  diabetes  not 
      only  decrease  her  functioning  and  cause  considerable  discomfort  in  the 
      short run, but each leads to a series of other health problems. 
               
[ECF No. 247‐6, p. 7].  

       And  relating  to  Efthimiou,  Dr.  Lubit  opines  that  she  is  suffering  from  PTSD, 

major  depression,  and  post‐concussion  syndrome  as  a  result  of  her  experience  on  the 

cruise. [ECF No. 247‐7, p. 5]. But Dr. Lubit appears to later qualify his finding that she is 

suffering  from  post‐concussion  syndrome,  stating,  “She  needs  to  be  evaluated  for 


                                               32 
 
traumatic  brain  injury.  She  needs  evaluation  by  a  neurologist,  and  a  diffusion  tensor 

imaging scan. She needs neuropsychological testing.” [ECF No. 247‐7, p. 8]. 

       Dr. Lubit admits that he is unqualified to opine on diabetes and lupus. [ECF No. 

247‐13, p. 153 (“I do not feel comfortable outside my expertise opining on this.”)]. And 

Dr. Lubit admits that he did not do any testing to diagnose post‐concussive syndrome 

or  a  traumatic  brain  injury  and  that  additional  testing  is  needed  for  Efthimiou.  [ECF 

Nos. 247‐7, p. 8; 247‐10, p. 133].  

       Accordingly,  the  Undersigned  agrees  with  RCCL  that  Dr.  Lubit’s  testimony 

should  be  limited  and  should  not  be  permitted  to  the  extent  his  opinions  involve  

conclusory findings that Plaintiffs suffered ailments beyond psychological disorders as 

a result of their experiences on the ship. See Umana‐Fowler, 49 F. Supp. 3d at 1121. Thus, 

Dr. Lubit may not testify that Savage developed lupus as a result of her experience on 

the  ship  or  that  Efthimiou  suffered  post‐concussive  syndrome,  as  Dr.  Lubit  admits  he 

does  not  have  expertise  in  those  areas  and  did  not  conduct  the  necessary  testing  to 

make those determinations. [ECF Nos. 247‐7, p. 8; 247‐10, p. 133]. 

       However,  this  does  not  mean  that  Dr.  Lubit  cannot  offer  any  expert  opinion 

testimony  about  Plaintiffs’  physical  symptoms  and  manifestations  relating  to  their 

alleged  emotional  distress  and/or  psychological  impairments.  He  met  with  Plaintiffs, 

reviewed their depositions, and reviewed their medical records in order to prepare his 

reports. [ECF Nos. 247‐5, p. 1; 247‐6, p. 1; 247‐7, p.1]. Dr. Lubit is a medical doctor with a 


                                               33 
 
specialization in psychiatry and thus he is qualified to speak to the physical symptoms 

and  manifestations  of  psychological  disorders.  [ECF  No.  247‐6,  p.  1].  Dr.  Lubit  may 

testify  that  Plaintiffs  have  suffered  weight  gain  as  a  symptom  of  depression  or  that 

emotional stress has the potential to exacerbate lupus. And Dr. Lubit may testify as to 

his  opinion  that  further  testing  and  evaluation  of  Efthimiou  is  needed  to  determine  if 

she has post‐concussive syndrome or traumatic brain injury. And lastly, it follows that 

he may opine generally on the risks of weight gain, such as an increased risk of diabetes, 

orthopedic problems, and potential need for bariatric surgery.  

       If RCCL disagrees with Dr. Lubit’s findings or his opinions, then it may present 

contrary  evidence  and  also  challenge  Dr.  Lubit’s  findings  and  opinions  on  cross‐

examination.  See  Quiet  Tech.,  326  F.3d  at  1341  (quoting  Daubert,  509  U.S.  at  596) 

(“[V]igorous  cross‐examination,  presentation  of  contrary  evidence,  and  careful 

instruction  on  the  burden  of  proof  are  the  traditional  and  appropriate  means  of 

attacking shaky but admissible evidence.”). 

                     iv. RCCL’s  motion  to  strike  Forman’s  testimony  should  be 
                         denied. 
                          
       Plaintiffs hired Forman to act as a vocational rehabilitation specialist and life care 

planner. [ECF No. 250‐5]. Forman created life care plans, referred to as “Continuum of 

Care”  plans,  for  each  Plaintiff,  including  prices  for  the  future  care  and  services  of 

Plaintiffs  as  it  relates  to  psychological  injuries  alleged  to  result  from  the  Anthem 

experiencing  hurricane‐force  winds.  [ECF  No.  258‐1].  RCCL  moves  to  strike  Forman’s 
                                                34 
 
testimony on the sole ground that Forman did not perform any independent analysis of 

Plaintiffs  and  simply  relied  on  Plaintiffs’  experts.  [ECF  No.  247,  pp.  7‐8].  The 

Undersigned  disagrees  and  therefore  recommends  that  RCCL’s  motion  to  strike 

Forman’s testimony be denied.  

       Contrary  to  RCCL’s  assertion,  Forman  did  conduct  an  independent  analysis  in 

formulating his life care reports and did not solely rely on Plaintiff’s experts. [See ECF 

258‐1,  pp.  15‐16].  Forman  interviewed  Plaintiffs  and  their  families,  reviewed  medical 

records  and  school  records  where  applicable,  reviewed  the  findings  of  Plaintiffs’ 

experts, and reviewed the Physicians’ Desk Reference 2017.  [See ECF 258‐1, pp. 15‐16]. 

If,  as  RCCL  argues,  it  believes  that  Forman’s  interviews  should  have  been  conducted 

differently,  then  this  is  a  challenge  to  the  weight  of  Forman’s  testimony  and  should 

therefore be addressed on cross‐examination. See Quiet Tech., 326 F.3d at 1341. 

       Further,  the  Undersigned  notes  that  Plaintiffs  raised  a  similar  argument  that 

McKay,  RCCL’s  rebuttal  life  care  planning  expert,  did  not  use  a  reliable  methodology 

because he relied heavily on defense psychiatrists’ findings.  [ECF No. 243, pp. 5‐11]. As 

discussed earlier, McKay relied on many of the same materials as Forman in preparing 

his  rebuttal  life  care  plans.  [ECF  Nos.  243‐2,  p.  2;  251‐1,  pp.  64‐65].  But  RCCL  argued 

that  McKay’s  methodology  is  sufficient  under  Daubert.  [ECF  No.  251,  pp.  6‐11].  Thus, 

Plaintiffs’  expert  should  be  treated  no  differently.  Accordingly,  the  Undersigned  finds 




                                                 35 
 
that Forman relies on a sufficiently reliable methodology to reach the conclusions in his 

Continuum of Care plans.  

                       v. RCCL’s  motion  to  strike  Fabricant’s  testimony  should  be 
                           denied. 
                            
       Plaintiffs  hired  Fabricant,  an  accountant,  to  prepare  economic  damages  reports. 

[ECF No. 252‐3]. Fabricant used Forman’s life care plans to calculate the present money 

value  of  future  economic  damages.  [ECF  No.  252‐3].  RCCL’s  short  one‐paragraph 

challenge  to  Fabricant’s  testimony  is  essentially  that  Fabricant  should  be  stricken 

because she relies on Forman’s life care plans to prepare her reports and Forman should 

be  stricken.  As  explained  above,  the  Undersigned  does  not  recommend  striking 

Forman’s  testimony,  and  thus  Fabricant’s  testimony,  which  relies  on  Forman’s 

testimony, should not be stricken. 

       V.     Conclusion 

       The  Undersigned  respectfully  recommends  that  the  Court  deny  Plaintiffs’ 

motions to strike rebuttal defense experts Oscar Padron and John McKay; 11 and grant in 

part  and  deny  in  part  RCCL’s  motion  to  strike  or  limit  the  testimony  of  Captain 

Ahlstrom, David Nolan, Dr. Roy Lubit, Lawrence Forman, and Loretta Fabricant. 

 
                                                 
11          As  discussed  above,  should  Judge  Martinez  reach  the  merits  of  Plaintiffs’ 
motions, the Undersigned recommends Plaintiffs’ Motion to Exclude Expert Testimony 
of  McKay  [ECF  No.  243]  be  granted  in  part  and  denied  in  part  and  that  Plaintiffs’ 
Motion to Strike Expert Testimony of Padron [ECF No. 242] be denied.  
 
                                              36 
 
Objections 

        The  parties  will  have  until  December  18,  2018  to  file  written  objections,  if  any, 

with the District Judge. Each party may file a response to the other party’s objection on 

or before December 27, 2018.12 Failure to file objections timely shall bar the parties from 

a de novo determination by the District Judge of an issue covered in the Report and shall 

bar  the  parties  from  attacking  on  appeal  unobjected‐to  factual  and  legal  conclusions 

contained in the Report except upon grounds of plain error if necessary in the interests 

of  justice.  See  29  U.S.C.  §  636(b)(1);  Thomas  v.  Arn,  474  U.S.  140,  149  (1985);  Henley  v. 

Johnson, 885 F.2d 790, 794 (1989); 11th Cir. R. 3‐1 (2016). 

        RESPECTFULLY  RECOMMENDED  in  Chambers,  in  Miami,  Florida,  on 

December 11, 2018. 




                                                                                                  
Copies furnished to: 
The Honorable Jose E. Martinez 
All Counsel of Record 




                                                 
12          The  Undersigned  is  shortening  the  deadlines  for  objections  and  responses 
because  the  issues  are  amply  briefed  and  Judge  Martinez  needs  to  rule  on  any 
objections before the scheduled trial date of January 7, 2019. 
                                                   37 
 
